Exhibit 10.3
 
MAKE GOOD ESCROW AGREEMENT
 
This Make Good Escrow Agreement (the “Make Good Agreement”), dated as of March
7, 2007, is entered into by and among Equicap, Inc., a Nevada corporation (the
“Company”), the Investors (as defined below), Sinoquest Management Ltd. (BVI),
Jason Lu, SIJ Holding Ltd, Philip Widmann, Solaris Capital Limited, Gong Chen,
Ruth Kirshner and Thomas Hsu in their individual capacities (“Make Good
Pledgors”), vFinance Investments, Inc. and Securities Transfer Corporation
(hereinafter referred to as “Escrow Agent”).
 
WHEREAS, each of the investors in the private offering of securities of the
Company (the “Investors”) has entered into a Securities Purchase Agreement,
dated as of the date hereof (the “SPA”), evidencing their participation in the
Company's private offering (the “Offering”) of securities. As an inducement to
the Investors to participate in the Offering and as set forth in the SPA, the
Make Good Pledgors have agreed to place the “Escrow Shares” (as defined in
Section 2 hereto) into escrow for the benefit of the Investors in the event the
Company fails to satisfy certain financial thresholds.
 
WHEREAS, pursuant to the requirements of the SPA, the Company and the Make Good
Pledgors have agreed to establish an escrow on the terms and conditions set
forth in this Make Good Agreement;
 
WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Make Good Agreement; and
 
WHEREAS, all capitalized terms used but not defined herein shall have the
meanings assigned them in the SPA;
 
NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:
 
1. Appointment of Escrow Agent. The Make Good Pledgors and the Company hereby
appoint Securities Transfer Corporation as Escrow Agent to act in accordance
with the terms and conditions set forth in this Make Good Agreement, and Escrow
Agent hereby accepts such appointment and agrees to act in accordance with such
terms and conditions.
 
2. Establishment of Escrow. Within three Trading Days of the execution of the
SPA, the Make Good Pledgors shall deliver, or cause to be delivered, to the
Escrow Agent certificates evidencing 10,140,846 shares (the “Escrow Shares”) of
the Company's common stock, par value $0.001 per share (“Common Stock”), along
with bank signature stamped stock powers executed in blank (or such other signed
instrument of transfer acceptable to the Company’s transfer agent to enable the
transfer of such Escrow Shares in accordance with Section 4). The Make Good
Pledgors hereby agree that their obligation to transfer shares of Common Stock
to Investors pursuant to Section 4.11 of the SPA and this Make Good Agreement
shall continue to run to the benefit of any Investor who shall have transferred
or sold all or any portion of its Shares, and that Investors shall have the
right to assign its rights to receive all or any such shares of Common Stock to
other Persons in conjunction with negotiated sales or transfers of any of its
Shares.
 
1

--------------------------------------------------------------------------------


 
3. Representations of Make Good Pledgors and the Company. The Make Good Pledgors
and the Company hereby represent and warrant, severally and not jointly, as to
itself only, to the Investors as follows:
 
a.  The Escrow Shares of the Make Good Pledgors are validly issued, fully paid
and nonassessable shares of the Company, and free and clear of all pledges,
liens and encumbrances. Upon any transfer of Escrow Shares to Investors
hereunder, Investors will receive full right, title and authority to such shares
as holders of Common Stock of the Company.
 
b. Performance of this Make Good Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon, any of the properties or
assets of any of the Make Good Pledgors pursuant to the terms of any indenture,
mortgage, deed of trust or other agreement or instrument binding upon any of the
Make Good Pledgors, other than such breaches, defaults or liens which would not
have a material adverse effect taken as a whole.
 
2

--------------------------------------------------------------------------------


 
4. Disbursement of Escrow Shares.
 
a. Fiscal Years Ending June 30, 2007 and June 30, 2008. The Make Good Pledgors
agree that in the event that the after tax net income reported in the Annual
Report on Form 10-KSB of the Company for the fiscal year ending June 30, 2007,
as filed with the Commission, is less than $2,320,000 (the “2007 Guaranteed
ATNI”) or the earnings before income tax provisions and before minority interest
reported in the Annual Report on Form 10-KSB of the Company for the fiscal year
ending June 30, 2007, as filed with the Commission, is less than $3,200,000 (the
“Minority Interest 2007 Guaranteed EBT”), the Make Good Pledgors will transfer
to the Investors on a pro rata basis (determined by dividing each Investor’s
Investment Amount by the aggregate of all Investment Amounts delivered to the
Company by the Investors under the SPA) for no consideration other than their
part of their respective Investment Amount at Closing, 3,042,254 shares of
Common Stock (the “2007 Make Good Shares”). In the event that either (i) the
earnings per share reported in the Annual Report on Form 10-KSB of the Company
for the fiscal year ending June 30, 2008, as filed with the Commission, is less
than $0.343 on a fully diluted basis (as equitably adjusted for any stock
splits, stock combinations, stock dividends or similar transactions) (the “2008
Guaranteed EPS”), (ii) the earnings per share before income tax provision and
before minority interest of the Company for the fiscal year ending June 30,
2008, is less than $0.446 on a fully diluted basis (as equitably adjusted for
any stock splits, stock combinations, stock dividends or similar transactions)
(the “Minority Interest 2008 Guaranteed EPS”), (iii) the after tax net income
reported in the Annual Report on Form 10-KSB of the Company for the fiscal year
ending June 30, 2008, as filed with the Commission, is less than $10,000,000
(the “2008 Guaranteed ATNI”), or (iv) the earnings before income tax provision
and before minority interest reported in the Annual Report on Form 10-KSB of the
Company for the fiscal year ending June 30, 2008, as filed with the Commission,
is less than $13,020,000 (the “Minority Interest 2008 Guaranteed EBT”), the Make
Good Pledgors will transfer to the Investors on a pro rata basis (determined by
dividing each Investor’s Investment Amount by the aggregate of all Investment
Amounts delivered to the Company by the Investors under the SPA) for no
consideration other than their part of their respective Investment Amount at
Closing, 7,098,592 shares of Common Stock (the “2008 Make Good Shares”).
Notwithstanding the foregoing, the parties agree that for purposes of
determining whether or not the 2007 Guaranteed ATNI, the Minority Interest 2007
Guaranteed EBT, the 2008 Guaranteed EPS, the Minority Interest 2008 Guaranteed
EPS, the 2008 Guaranteed ATNI or the Minority Interest 2008 Guaranteed EBT have
been achieved, (i) the release of the 2007 Make Good Shares or the 2008 Make
Good Shares to the Make Good Pledgors, or any other Person designated by the
Make Good Pledgors, as a result of the operation of this Make Good Agreement
shall not be deemed to be an expense, charge, or other deduction from revenues
even though GAAP may require contrary treatment, (ii) any registration penalties
(other than penalties which may be owing by the Company due to the Company’s
failure to file a Registration Statement by the applicable Filing Date (as
defined in the Registration Rights Agreement)) accrued or paid by the Company
for any registration rights will be excluded from the calculation of earnings
before income tax provision and before minority interest, after-tax net income,
and earnings per share amounts, as applicable, and (iii) any increase in taxes
payable by the Company or any Subsidiary as a result of PRC tax laws or
implementing regulations promulgated for the purpose of making more equal the
tax treatment of foreign invested entities (including sino-foreign joint
ventures) and domestic entities which may become effective and applicable to the
Company after the date of this Make Good Agreement shall not be included as an
expense. In the event that the after tax net income reported in the Annual
Report on Form 10-KSB of the Company for the fiscal year ending June 30, 2007,
as filed with the Commission, is equal to or greater than the 2007 Guaranteed
ATNI and the earnings before income tax provision and before minority interest
reported in the Annual Report on Form 10-KSB of the Company for the fiscal year
ending June 30, 2007, as filed with the Commission, is equal to or greater than
the Minority Interest 2007 Guaranteed EBT, no transfer of the 2007 Make Good
Shares shall be required by the Make Good Pledgors to the Investors under this
Section and such 2007 Make Good Shares shall be returned to the Make Good
Pledgors in accordance with this Make Good Agreement. In the event that (i) the
earnings per share reported in the Annual Report on Form 10-KSB of the Company
for the fiscal year ending June 30, 2008, as filed with the Commission, is equal
to or greater than the 2008 Guaranteed EPS and the earnings per share before
income tax provision and before minority interest of the Company for the fiscal
year ending June 30, 2008 is equal to or greater than the Minority Interest 2008
Guaranteed EPS and (ii) the after tax net income reported in the Annual Report
on Form 10-KSB of the Company for the fiscal year ending June 30, 2008, as filed
with the Commission, is equal to or greater than the 2008 Guaranteed ATNI and
the earnings before income tax provision and before minority interest reported
in the Annual Report on Form 10-KSB of the Company for the fiscal year ending
June 30, 2008, as filed with the Commission, is equal to or greater than the
Minority Interest 2008 Guaranteed EBT, no transfer of the 2008 Make Good Shares
shall be required by the Make Good Pledgors to the Investors under this Section
and such 2008 Make Good Shares shall be returned to the Make Good Pledgors in
accordance with the Make Good Agreement. Any such transfer of the 2007 Make Good
Shares or the 2008 Make Good Shares under this Section shall be made to an
Investor or the Make Good Pledgors, as applicable, within 10 Business Days after
the date which the 2007 or 2008, as applicable, Annual Report on Form 10-KSB for
the Company is filed with the Commission and otherwise in accordance with this
Make Good Agreement. In the event that the after tax net income reported in the
Annual Report on Form 10-KSB of the Company for the fiscal year ending June 30,
2007, as filed with the Commission, is less than the 2007 Guaranteed ATNI or the
earnings before income tax provision and before minority interest reported in
the Annual Report on Form 10-KSB of the Company for the fiscal year ending June
30, 2007, as filed with the Commission is less than the Minority Interest 2007
Guaranteed EBT, the Company has agreed that vFinance Investments, Inc. will
provide prompt written instruction to the Escrow Agent with regard to the
distribution of the 2007 Make Good Shares in an amount to each Investor as set
forth on Exhibit A attached hereto (as determined as set forth above). In the
event that either (i) the earnings per share reported in the Annual Report on
Form 10-KSB of the Company for the fiscal year ending June 30, 2008, as filed
with the Commission, is less than the 2008 Guaranteed EPS, (ii) the earnings per
share before income tax provision and before minority interest of the Company
for the fiscal year ending June 30, 2008 is less than the Minority Interest 2008
Guaranteed EPS, (iii) the after tax net income reported in the Annual Report on
Form 10-KSB of the Company for the fiscal year ending June 30, 2008, as filed
with the Commission, is less than the 2008 Guaranteed ATNI or (iv) the earnings
before income tax provision and before minority interest reported in the Annual
Report on Form 10-KSB of the Company for the fiscal year ending June 30, 2008,
as filed with the Commission, is less than the Minority Interest 2008 Guaranteed
EBT, the Company has agreed that vFinance Investments, Inc. will provide prompt
written instruction to the Escrow Agent with regard to the distribution of the
2008 Make Good Shares in an amount to each Investor as set forth on Exhibit A
attached hereto (as determined as set forth above). The Escrow Agent need only
rely on the letter of instruction from vFinance Investments, Inc. in this regard
and notwithstanding anything to the contrary contained herein will disregard any
contrary instructions. In the event that the after tax net income reported in
the Annual Report on Form 10-KSB of the Company for the fiscal year ending June
30, 2007, as filed with the Commission, is equal to or greater than the 2007
Guaranteed ATNI and the earnings before income tax provision and before minority
interest reported in the Annual Report on Form 10-KSB of the Company for the
fiscal year ending June 30, 2007, as filed with the Commission, is equal to or
greater than the Minority Interest 2007 Guaranteed EBT, vFinance Investments,
Inc. shall provide prompt written instructions to the Escrow Agent for the
release of the 2007 Make Good Shares to the Make Good Pledgors or to the
registered holder of such shares who originally deposited such shares with the
Escrow Agent. In the event that (i) the earnings per share reported in the
Annual Report on Form 10-KSB of the Company for the fiscal year ending June 30,
2008, as filed with the Commission, is equal to or greater than the 2008
Guaranteed EPS and the earnings per share before income tax provision and before
minority interest of the Company for the fiscal year ending June 30, 2008 is
equal to or greater than the Minority Interest 2008 Guaranteed EPS and (ii) the
after tax net income reported in the Annual Report on Form 10-KSB of the Company
for the fiscal year ending June 30, 2008, as filed with the Commission, is equal
to or greater than the 2008 Guaranteed ATNI and the earnings before income tax
provision and before minority interest reported in the Annual Report on Form
10-KSB of the Company for the fiscal year ending June 30, 2008, as filed with
the Commission, is equal to or greater than the Minority Interest 2008
Guaranteed EBT, vFinance Investments, Inc. shall provide prompt written
instructions to the Escrow Agent for the release of the 2008 Make Good Shares to
the Make Good Pledgors or to the registered holder of such shares who originally
deposited such shares with the Escrow Agent.
 
3

--------------------------------------------------------------------------------


 
b. Pursuant to Section 4(a), if vFinance Investments, Inc. delivers a notice to
the Escrow Agent that the Escrow Shares are to be transferred to the Investors,
then the Escrow Agent shall immediately forward either the 2007 Make Good Shares
or 2008 Make Good Shares, as the case may be, to the transfer agent of the
Company for reissuance to the Investors in an amount to each Investor as set
forth on Exhibit A attached hereto and otherwise in accordance with this Make
Good Agreement. The Company covenants and agrees that upon any transfer of 2007
Make Good Shares or 2008 Make Good Shares to the Investors in accordance with
this Make Good Agreement, the Company shall promptly instruct its transfer agent
to reissue such 2007 Make Good Shares or 2008 Make Good Shares in the applicable
Investor’s name and deliver the same as directed by such Investor in an amount
to each Investor as set forth on Exhibit A attached hereto. If the Company does
not promptly provide such instructions to the transfer agent of the Company,
then vFinance Investments, Inc. is hereby authorized to give such re-issuance
instruction to the transfer agent of the Company. If a notice from vFinance
Investments, Inc. pursuant to Section 4(a) indicates that the Escrow Shares are
to be returned to the Make Good Pledgors, then the Escrow Agent will promptly
deliver either the 2007 Make Good Shares or 2008 Make Good Shares, as the case
may be, to the Make Good Pledgors, and if the Escrow Agent has no address to
which to deliver them, then to the Company.
 
5. Duration. This Make Good Agreement shall terminate on the distribution of all
the Escrow Shares. The Company agrees to provide the Escrow Agent written notice
of the filing with the Commission of any financial statements or reports
referenced herein.
 
6. Escrow Shares. If any Escrow Shares are deliverable to the Investors pursuant
to the SPA and in accordance with this Make Good Agreement, (i) the Make Good
Pledgors covenants and agrees to execute all such instruments of transfer
(including stock powers and assignment documents) as are customarily executed to
evidence and consummate the transfer of the Escrow Shares from the Make Good
Pledgors to the Investors and (ii) following its receipt of the documents
referenced in Section 6(i), the Company covenants and agrees to promptly reissue
such Escrow Shares in the applicable Investor’s name and deliver the same as
directed by such Investor. Until such time as (if at all) the Escrow Shares are
required to be delivered pursuant to the SPA and in accordance with this Make
Good Agreement, any dividends payable in respect of the Escrow Shares and all
voting rights applicable to the Escrow Shares shall be retained by the Make Good
Pledgors. Should the Escrow Agent receive dividends or voting materials, such
items shall be passed immediately on to the Make Good Pledgors and shall not be
invested or held for any time longer than is needed to effectively re-route such
items to the Make Good Pledgors.
 
4

--------------------------------------------------------------------------------


 
7. Interpleader.  Should any controversy arise among the parties hereto with
respect to this Make Good Agreement or with respect to the right to receive the
Escrow Shares, Escrow Agent and/or vFinance Investments, Inc. shall have the
right to consult counsel and/or to institute an appropriate interpleader action
to determine the rights of the parties. Escrow Agent and/or vFinance
Investments, Inc. are also each hereby authorized to institute an appropriate
interpleader action upon receipt of a written letter of direction executed by
the parties so directing either Escrow Agent or vFinance Investments, Inc. If
Escrow Agent or vFinance Investments, Inc. is directed to institute an
appropriate interpleader action, it shall institute such action not prior to
thirty (30) days after receipt of such letter of direction and not later than
sixty (60) days after such date. Any interpleader action instituted in
accordance with this Section 7 shall be filed in any court of competent
jurisdiction in the State of New York, and the Escrow Shares in dispute shall be
deposited with the court and in such event Escrow Agent and vFinance
Investments, Inc. shall be relieved of and discharged from any and all
obligations and liabilities under and pursuant to this Make Good Agreement with
respect to the Escrow Shares and any other obligations hereunder.
 
8. Exculpation and Indemnification of Escrow Agent and vFinance Investments,
Inc.
 
a. Escrow Agent is not a party to, and is not bound by or charged with notice of
any agreement out of which this escrow may arise. Escrow Agent acts under this
Make Good Agreement as a depositary only and is not responsible or liable in any
manner whatsoever for the sufficiency, correctness, genuineness or validity of
the subject matter of the escrow, or any part thereof, or for the form or
execution of any notice given by any other party hereunder, or for the identity
or authority of any person executing any such notice. Escrow Agent will have no
duties or responsibilities other than those expressly set forth herein. Escrow
Agent will be under no liability to anyone by reason of any failure on the part
of any party hereto (other than Escrow Agent) or any maker, endorser or other
signatory of any document to perform such person's or entity's obligations
hereunder or under any such document. Except for this Make Good Agreement and
instructions to Escrow Agent pursuant to the terms of this Make Good Agreement,
Escrow Agent will not be obligated to recognize any agreement between or among
any or all of the persons or entities referred to herein, notwithstanding its
knowledge thereof. vFinance Investments, Inc.’s sole obligation under this Make
Good Agreement is to provide prompt written instruction to Escrow Agent
(following such time as the Company files certain periodic financial reports as
specified in Section 4 hereof) directing the distribution of the Escrow Shares.
vFinance Investments, Inc. will provide such written instructions upon review of
the relevant earnings per share and/or After-Tax Net Income amount reported in
such periodic financial reports as specified in Section 4 hereof. vFinance
Investments, Inc. is not charged with any obligation to conduct any
investigation into the financial reports or make any other investigation related
thereto. If any actual or alleged mistake or fraud of the Company, its auditors
or any other person (other than vFinance Investments, Inc.) in connection with
such financial reports of the Company, vFinance Investments, Inc. shall have no
obligation or liability to any party hereunder.
 
5

--------------------------------------------------------------------------------


 
b. Escrow Agent will not be liable for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, absent gross negligence or willful
misconduct. Escrow Agent may rely conclusively on, and will be protected in
acting upon, any order, notice, demand, certificate, or opinion or advice of
counsel (including counsel chosen by Escrow Agent), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is reasonably believed
by Escrow Agent to be genuine and to be signed or presented by the proper person
or persons. The duties and responsibilities of the Escrow Agent hereunder shall
be determined solely by the express provisions of this Make Good Agreement and
no other or further duties or responsibilities shall be implied, including, but
not limited to, any obligation under or imposed by any laws of the State of New
York upon fiduciaries.
 
c. The Company and the Make Good Pledgors each hereby, jointly and severally,
indemnify and hold harmless each of Escrow Agent, vFinance Investments, Inc. and
any of their principals, partners, agents, employees and affiliates from and
against any expenses, including reasonable attorneys' fees and disbursements,
damages or losses suffered by Escrow Agent or vFinance Investments, Inc. in
connection with any claim or demand, which, in any way, directly or indirectly,
arises out of or relates to this Make Good Agreement or the services of Escrow
Agent or vFinance Investments, Inc. hereunder; except, that if Escrow Agent or
vFinance Investments, Inc. is guilty of willful misconduct, gross negligence or
fraud under this Make Good Agreement, then Escrow Agent or vFinance Investments,
Inc., as the case may be, will bear all losses, damages and expenses arising as
a result of such willful misconduct, gross negligence or fraud. Promptly after
the receipt by Escrow Agent or vFinance Investments, Inc. of notice of any such
demand or claim or the commencement of any action, suit or proceeding relating
to such demand or claim, Escrow Agent or vFinance Investments, Inc., as the case
may be, will notify the other parties hereto in writing. For the purposes
hereof, the terms “expense” and “loss” will include all amounts paid or payable
to satisfy any such claim or demand, or in settlement of any such claim, demand,
action, suit or proceeding settled with the express written consent of the
parties hereto, and all costs and expenses, including, but not limited to,
reasonable attorneys' fees and disbursements, paid or incurred in investigating
or defending against any such claim, demand, action, suit or proceeding. The
provisions of this Section 8 shall survive the termination of this Make Good
Agreement.
 
6

--------------------------------------------------------------------------------


 
9. Compensation of Escrow Agent. Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit B,
which compensation shall be paid by the Company. The fee agreed upon for the
services rendered hereunder is intended as full compensation for Escrow Agent's
services as contemplated by this Make Good Agreement; provided, however, that in
the event that Escrow Agent renders any material service not contemplated in
this Make Good Agreement, or there is any assignment of interest in the subject
matter of this Make Good Agreement, or any material modification hereof, or if
any material controversy arises hereunder, or Escrow Agent is made a party to
any litigation pertaining to this Make Good Agreement, or the subject matter
hereof, then Escrow Agent shall be reasonably compensated by the Company for
such extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney's fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company. Prior to incurring
any costs and/or expenses in connection with the foregoing sentence, Escrow
Agent shall be required to provide written notice to the Company of such costs
and/or expenses and the relevancy thereof and Escrow Agent shall not be
permitted to incur any such costs and/or expenses prior to receiving written
approval from the Company, which approval shall not be unreasonably withheld.
 
10. Resignation of Escrow Agent. At any time, upon ten (10) days' written notice
to the Company, Escrow Agent may resign and be discharged from its duties as
Escrow Agent hereunder. As soon as practicable after its resignation, Escrow
Agent will promptly turn over to a successor escrow agent appointed by the
Company the Escrow Shares held hereunder upon presentation of a document
appointing the new escrow agent and evidencing its acceptance thereof. If, by
the end of the 10-day period following the giving of notice of resignation by
Escrow Agent, the Company shall have failed to appoint a successor escrow agent,
Escrow Agent may interplead the Escrow Shares into the registry of any court
having jurisdiction.
 
11. Records. Escrow Agent shall maintain accurate records of all transactions
hereunder. Promptly after the termination of this Make Good Agreement or as may
reasonably be requested by the parties hereto from time to time before such
termination, Escrow Agent shall provide the parties hereto, as the case may be,
with a complete copy of such records, certified by Escrow Agent to be a complete
and accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party’s expense.
 
12. Notice. All notices, communications and instructions required or desired to
be given under this Make Good Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier, to the addresses listed on the signature page
hereto.
 
13. Execution in Counterparts. This Make Good Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
7

--------------------------------------------------------------------------------


 
14. Assignment and Modification. This Make Good Agreement and the rights and
obligations hereunder of any of the parties hereto may not be assigned without
the prior written consent of the other parties hereto and the Investors. Subject
to the foregoing, this Make Good Agreement will be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
permitted assigns. No other person will acquire or have any rights under, or by
virtue of, this Make Good Agreement. No portion of the Escrow Shares shall be
subject to interference or control by any creditor of any party hereto, or be
subject to being taken or reached by any legal or equitable process in
satisfaction of any debt or other liability of any such party hereto prior to
the disbursement thereof to such party hereto in accordance with the provisions
of this Make Good Agreement. This Make Good Agreement may be amended or modified
only in writing signed by all of the parties hereto and the Investors.
 
15. Applicable Law. This Make Good Agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
the principles of conflicts of laws thereof.
 
16. Headings. The headings contained in this Make Good Agreement are for
convenience of reference only and shall not affect the construction of this Make
Good Agreement.
 
17. Attorneys' Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Make Good Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees from the other party (unless such other party is the
Escrow Agent or vFinance Investments, Inc. Inc.), which fees may be set by the
court in the trial of such action or may be enforced in a separate action
brought for that purpose, and which fees shall be in addition to any other
relief that may be awarded.
 
18. Authorized Signers. The Company will execute Exhibit C-1 and deliver an
executed Exhibit C-2 to this Make Good Agreement concurrent with the execution
hereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have duly executed this Make Good Agreement as
of the date set forth opposite their respective names.
 

       
COMPANY:
 
EQUICAP, INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name: Peter Wang   Title:  Chairman and President

 

       
SINOQUEST MANAGEMENT LTD.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:   Title: 

 

           

--------------------------------------------------------------------------------

JASON LU

 

       
SIJ HOLDING LTD.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
  Title:

 

           

--------------------------------------------------------------------------------

PHILIP WIDMANN




       
SOLARAS CAPITAL LIMITED
 
   
   
    By:    

--------------------------------------------------------------------------------

Name:   Title:

 

--------------------------------------------------------------------------------


 

           

--------------------------------------------------------------------------------

GONG CHEN

 

           

--------------------------------------------------------------------------------

RUTH KIRSHNER

 

           

--------------------------------------------------------------------------------

THOMAS HSU

 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK SIGNATURE
 PAGE FOR OTHER PARTIES FOLLOWS]
 

--------------------------------------------------------------------------------


 

       
INVESTORS:
 
   
   
  By:    

--------------------------------------------------------------------------------

 
Address:

 

--------------------------------------------------------------------------------


 

       
ESCROW AGENT:
 
SECURITIES TRANSFER CORPORATION
 
   
   
  By:    

--------------------------------------------------------------------------------

 
Address:

 

--------------------------------------------------------------------------------


 

       
VFINANCE INVESTMENTS , INC.:
 
   
   
  By:    

--------------------------------------------------------------------------------

 
Address:

 

--------------------------------------------------------------------------------



Exhibit A


The table below represents the number of 2007 Make Good Shares and 2008 Make
Good Shares, respectively, deposited with the Escrow Agent by the Make Good
Pledgors and subject to release to the Investors in accordance with the
operation of Section 4 of the attached Make Good Agreement.
 

   
Make Good 2007
 
Make Good 2008
 
Total
 
Sinoquest Management Ltd. (BVI)
   
613,006
   
1,430,347
   
2,043,353
 
Mr. Jason Lu (U.S.)
   
1,076,493
   
2,511,818
   
3,588,311
 
SIJ Holding Ltd. (BVI)
   
569,355
   
1,328,495
   
1,897,850
 
Mr. Philip Widmann (U.S.)
   
563,249
   
1,314,247
   
1,877,496
 
Solaris Capital Limited (Belize)
   
75,914
   
177,133
   
253,047
 
Mr. Gong Chen (China)
   
37,957
   
88,566
   
126,523
 
Ms. Ruth Kirshner (U.S.
   
53,140
   
123,993
   
177,133
 
Mr. Thomas Hsu (U.S.)
   
53,140
   
123,993
   
177,133
 
Total
   
3,042,254
   
7,098,592
   
10,140,846
 

 
The table below represents the number of 2007 Make Good Shares and 2008 Make
Good Shares, respectively, which shall be released to each Investor in
accordance with the operation of Section 4 of the attached Make Good Agreement.
 

   
Make Good 2007
 
Make Good 2008
 
Total
 
The Pinnacle Fund, LP
   
507,042
   
1,183,099
   
1,690,141
 
Pinnacle China Fund, LP
   
1,014,086
   
2,366,197
   
3,380,283
 
Atlas Capital Master Fund LP
   
82,394
   
192,254
   
274,648
 
Atlas Capital (Q.P.), L.P.
   
44,366
   
103,521
   
147,887
 
Westpark Capital LP
   
253,521
   
591,549
   
845,070
 
Sandor Capital Master Fund, LP
   
77,400
   
180,600
   
258,000
 
Vision Opportunity Master Fund Ltd.
   
253,521
   
591,549
   
845,070
 
BTG Investments LLC
   
50,760
   
118,440
   
169,200
 
Jayhawk Private Equity Fund, L.P.
   
571,093
   
1,332,549
   
1,903,642
 
Jayhawk Private Equity Co-Invest Fund, L.P.
   
35,957
   
83,900
   
119,857
 
Heller Family Foundation
   
152,114
   
354,934
   
507,048
 
Total
   
3,042,254
   
7,098,592
   
10,140,846
 



Exhibit A

--------------------------------------------------------------------------------


 
Exhibit B


ESCROW AGENT FEES
 
US $2,500
 
Exhibit B

--------------------------------------------------------------------------------



Exhibit C-1


CERTIFICATE AS TO AUTHORIZED SIGNATURES
 
Account Name:


Account Number:
 
The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of the
Company and are authorized to initiate and approve transactions of all types for
the above-mentioned account on behalf of the Company.
 
Name / Title
Specimen Signature
   
Peter Wang
Chairman and President

--------------------------------------------------------------------------------

Signature
   
Jason Lu,
Chief Executive Officer

--------------------------------------------------------------------------------

Signature



Exhibit C-1

--------------------------------------------------------------------------------



Exhibit C-2


CERTIFICATE AS TO AUTHORIZED SIGNATURES
 
Account Name:


Account Number:
 
The specimen signatures shown below are the specimen signatures of the
individual who has been designated as the authorized representative of vFinance
Investments, Inc. and is authorized to provide the documents, instruments and/or
consents, including the written consents specified in Section 4, relating to the
Investors and specified in the Make Good Agreement.


Name / Title
Specimen Signature
   
 
.

--------------------------------------------------------------------------------

Signature
 

--------------------------------------------------------------------------------

 Signature

 
Exhibit C-2

--------------------------------------------------------------------------------


 